Citation Nr: 1736950	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a hernia.  

2.  Entitlement to service connection for an upper extremity disorder manifested by tingling and numbness.

3.  Entitlement to a temporary total rating for a period of convalescence following hernia surgery in June 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1991, from January 2003 to December 2004, and from January 2007 to June 2008.  He also performed extensive service in the Army Reserve and National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the RO.  

In May 2017, the Veteran testified before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence on file shows that the Veteran has service in the Army Reserve from August 28, 1991 through April 30, 1997, and in the Army National Guard from May 1, 1997 through July 1, 2010.  The nature of that service has not been verified, and a report of any separation examination has not been associated with the claims file.  As such, further development is required.

The Veteran contends that he has tingling and numbness of both fourth and fifth fingers which are associated with a fall on his elbows during a combat patrol in Afghanistan.  Such an injury is entirely consistent with the circumstances and conditions of his combat service, and the Board accepts the fact that it did occur.  38 U.S.C.A. § 1154 (West 2014).  To date, however, the Veteran has not had a VA neurologic examination to determine the nature and etiology of any upper extremity tingling and numbness, and whether that disorder is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate service department and/or record storage facility, to include the National Personnel Records Center, any appropriate facility of the Army Reserve and National Guard, and if otherwise unsuccessful, the Defense Finance and Accounting Service and request that they verify each and every period of the claimant's active duty for training, and inactive duty training between August 28, 1991 and April 30, 1997, and between May 1, 1997 and July 1, 2010.  A Chronological Statement of Retirement Points is NOT acceptable.  Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service. (i.e., for what service periods were the appellant paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).  All service treatment and personnel records not of record should also be obtained.  This particularly includes any separation examination conducted in 2009 or 2010.

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter schedule the Veteran for a VA neurologic examination to determine the nature and etiology of any upper extremity tingling and numbness, to include that involving the appellant's fingers.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If an upper extremity disability manifested by tingling and numbness is diagnosed, the examiner must identify and explain the elements supporting the diagnosis.  The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the disability is due to the Veteran's fall on his elbows in service.  

If a chronic, identifiable disability of the upper extremities manifested by tingling and numbness is not diagnosed, the examiner must opine whether the Veteran's complaints constitute neurologic signs or symptoms of an undiagnosed illness associated with his participation in the Persian Gulf War.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to speculation, he or she must state why that is so.  

3.  A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims file.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims file. 

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2016). 

5.  After ensuring that the examination report is in full compliance with the terms of this remand, and after ensuring that VA's duty to assist has otherwise been fulfilled, readjudicate the issues of entitlement to service connection for a hernia and for an upper extremity disability manifested by tingling and numbness; as well as the issue of entitlement to a temporary total rating for a period of convalescence following hernia surgery in June 2009.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  This particularly includes the submission of medical opinion evidence, with supporting rationale, linking a hernia and upper extremity numbness to the appellant's active duty service.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




